Title: From Johnson Hellen to John Adams, 20 February 1823
From: Hellen, Johnson
To: Adams, John


				
					
					20 Feb 1823
				
				Not having read the novel I am unable to Judge of the merits of the review. He seems to think this novelist an honor to the country; and asserts it as a singular fact, that all the characters are the copies of originals and executed with such accuracy, that the inhabitants of the village, which is the scene of the story, recognised upon perusal their associates in fiction. How did you get to Cambridge? Any ups and down in your journey? Nothing I hope like broken bones, dislocated joints, fractured sculls, bruised shins, lacerated flesh or bloody noses, which often occur in La-diligence. Your avocations I have no doubt will occupy the greater portion of your time and shall consequently attribute any disappointment in my anticipated pleasure, to the proper cause. Our Court is approaching and the encouragement I have received, exceeds my most sanguine expectations, having obtained thirty cases, which  for a beginning is not to be complained of. Remember me affectionately to Charles and mention to him that he shall hear from me very soon. How do you relish Cambridge after the attractions of the Metropolis? Books must be rather dull to you, who have been all along,—at least for the winter—reading the language of the heart. I can assure you that I feel considerably flattered at your resistances of Georges solicitations to pass the evening with the Miss C.——s for the purpose of writing to me and hope to receive many such agreable letters. Yours affectionately—
				
					Johnson Hellen
				
				
			